      Case 3:21-cv-00376-VC Document 60 Filed 03/29/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA


JENNIFER YICK,                           Case No. 21-cv-00376-VC
           Plaintiff,                    ORDER GRANTING IN PART AND
                                         DENYING IN PART MOTION TO
      v.                                 CONSOLIDATE AND APPOINT
BANK OF AMERICA, N.A.,                   Re: Dkt. No. 34
           Defendant.

CARLOS RODRIGUEZ,                       Case No. 21-cv-00494
           Plaintiff,

      v.

BANK OF AMERICA, N.A.,
           Defendant.

J. MICHAEL WILLRICH,                    Case No. 21-cv-00547
           Plaintiff,
      v.

BANK OF AMERICA, N.A.,
          Defendant.

LINDSAY MCCLURE,                        Case No. 21-cv-00572
           Plaintiff,

      v.

BANK OF AMERICA, N.A.,
         Defendant.
      Case 3:21-cv-00376-VC Document 60 Filed 03/29/21 Page 2 of 3




ROLAND OOSTHUIZEN and                  Case No. 21-cv-00615
ROSEMARY MATHEWS,
           Plaintiff,

      v.

BANK OF AMERICA, N.A.,
         Defendant.


ROBERT L. WILSON,
                                       Case No. 21-cv-00699
           Plaintiff,

      v.

BANK OF AMERICA, N.A.,
          Defendant.

CHRISTOPHER MOSSON,
                                       Case No. 21-cv-00743
           Plaintiff,

      v.

BANK OF AMERICA, N.A.,
           Defendant.

CLARA CAJAS,
                                       Case No. 21-cv-00869
           Plaintiff,

      v.

BANK OF AMERICA, N.A.,
         Defendant.

STEPHANIE SMITH and
ALAN KARAM,                            Case No. 21-cv-01466
           Plaintiff,

      v.

BANK OF AMERICA, N.A.,
         Defendant.




                                   2
           Case 3:21-cv-00376-VC Document 60 Filed 03/29/21 Page 3 of 3




       The motion to consolidate Yick v. Bank of America (Case No. 21-cv-00376), Rodriguez v.

Bank of America (Case No. 21-cv-00494), Willrich v. Bank of America (Case No. 21-cv-00547),

McClure v. Bank of America (Case No. 21-cv-00572), Oosthuizen & Matthews v. Bank of

America (Case No. 21-cv-00615), Wilson v. Bank of America (21-cv-00699), Mosson v. Bank of

America (21-cv-00743), Cajas v. Bank of America (21-cv-00869), and Smith v. Bank of America

(21-cv-01466) is granted. All of the cases will be consolidated into the first-filed case, Yick v.

Bank of America. The plaintiffs are directed to file the consolidated complaint in Yick. The other

cases will be terminated.

       The request to appoint Cotchett, Pitre & McCarthy LLP and Altshuler Berzon LLP as

interim co-lead counsel is also granted. The request to appoint an Executive Committee,

however, is denied as unnecessary.

       IT IS SO ORDERED.

Dated: March 29, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  3
